UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-03897) Exact name of registrant as specified in charter:	Putnam U.S. Government Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2011 Date of reporting period:	June 30, 2011 Item 1. Schedule of Investments: Putnam U S Government Income Trust The fund's portfolio 6/30/11 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (96.5%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (92.1%) Government National Mortgage Association Adjustable Rate Mortgages 2 5/8s, July 20, 2026 $32,103 $33,016 Government National Mortgage Association Graduated Payment Mortgages 13 1/4s, December 20, 2014 9,248 10,697 12 3/4s, with due dates from December 15, 2013 to July 20, 2014 13,619 15,384 12 1/4s, with due dates from February 15, 2014 to March 15, 2014 22,383 25,024 11 1/4s, with due dates from September 15, 2015 to December 15, 2015 22,793 26,383 9 1/4s, with due dates from April 15, 2016 to May 15, 2016 16,431 18,337 Government National Mortgage Association Pass-Through Certificates 8 1/2s, December 15, 2019 8,246 9,294 7 1/2s, October 20, 2030 133,339 154,036 7s, with due dates from August 15, 2011 to August 15, 2012 3,550 3,550 5 1/2s, August 15, 2035 1,181 1,306 5s, with due dates from April 20, 2038 to November 20, 2040 130,456,112 141,662,191 5s, TBA, July 1, 2041 186,000,000 201,751,875 4 1/2s, with due dates from January 20, 2039 to April 20, 2041 783,934,142 827,756,243 4 1/2s, TBA, July 1, 2041 52,000,000 54,880,311 4s, with due dates from December 20, 2040 to February 20, 2041 223,686,617 227,740,937 U.S. Government Agency Mortgage Obligations (4.4%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, January 1, 2041 593,866 568,070 Federal National Mortgage Association Pass-Through Certificates 6 1/2s, TBA, July 1, 2041 14,000,000 15,850,625 5s, TBA, June 1, 2041 19,000,000 20,216,445 4 1/2s, TBA, July 1, 2041 14,000,000 14,484,532 4s, TBA, July 1, 2041 19,000,000 19,000,000 Total U.S. government and agency mortgage obligations (cost $1,502,507,030) U.S. TREASURY OBLIGATIONS (1.6%) (a) Principal amount Value U.S. Treasury Bonds 4 1/2s, August 15, 2039 (SEGSF) $24,581,000 $25,133,546 U.S. Treasury Notes 2 5/8s, November 15, 2020 339,000 326,493 Total U.S. treasury obligations (cost $25,920,065) MORTGAGE-BACKED SECURITIES (15.8%) (a) Principal amount Value Countrywide Home Loans 144A Ser. 05-R3, Class AS, IO, 5.611s, 2035 (F) $78,793 $10,183 FRB Ser. 05-R3, Class AF, 0.586s, 2035 77,395 64,238 Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 25.04s, 2037 768,085 1,155,430 IFB Ser. 2976, Class LC, 23.734s, 2035 4,254,310 6,369,318 IFB Ser. 2979, Class AS, 23.587s, 2034 653,117 899,930 IFB Ser. 3072, Class SM, 23.111s, 2035 2,158,994 3,173,908 IFB Ser. 3072, Class SB, 22.964s, 2035 1,289,309 1,886,636 IFB Ser. 3249, Class PS, 21.658s, 2036 1,000,268 1,436,085 IFB Ser. 3065, Class DC, 19.299s, 2035 5,012,105 6,676,776 IFB Ser. 3031, Class BS, 16.257s, 2035 1,752,617 2,300,590 IFB Ser. 3287, Class SE, IO, 6.513s, 2037 3,887,696 667,012 IFB Ser. 3398, Class SI, IO, 6.463s, 2036 4,826,638 620,416 IFB Ser. 3485, Class SI, IO, 6.363s, 2036 7,093,304 1,178,340 IFB Ser. 3852, Class LS, IO, 6.263s, 2041 6,424,153 1,107,974 IFB Ser. 3740, Class DS, IO, 5.833s, 2040 25,883,180 4,342,680 IFB Ser. 3852, Class TB, 5.813s, 2041 5,163,202 4,770,024 IFB Ser. 3725, Class CS, IO, 5.813s, 2040 19,755,154 2,984,411 Ser. 3747, Class HI, IO, 4 1/2s, 2037 1,105,172 163,897 Ser. 3768, Class MI, IO, 4s, 2035 27,124,881 3,610,322 Ser. 3738, Class MI, IO, 4s, 2034 40,620,119 5,097,825 Ser. 3707, Class HI, IO, 4s, 2023 2,247,842 227,234 FRB Ser. T-57, Class 2A1, 3.894s, 2043 39,066 38,515 FRB Ser. T-59, Class 2A1, 3.544s, 2043 19,931 19,568 Ser. T-8, Class A9, IO, 0.456s, 2028 3,676,441 55,147 Ser. T-59, Class 1AX, IO, 0.272s, 2043 8,133,941 81,339 Ser. T-48, Class A2, IO, 0.212s, 2033 11,295,349 103,075 Ser. 3369, Class BO, PO, zero %, 2037 41,573 36,682 Ser. 3327, Class IF, IO, zero %, 2037 (F) 57,735 361 Ser. 3439, Class AO, PO, zero %, 2037 143,030 128,236 Ser. 3391, PO, zero %, 2037 133,734 108,138 Ser. 3300, PO, zero %, 2037 543,099 476,670 Ser. 3314, PO, zero %, 2036 236,563 205,606 Ser. 3206, Class EO, PO, zero %, 2036 32,113 27,239 Ser. 3175, Class MO, PO, zero %, 2036 329,846 275,563 Ser. 3210, PO, zero %, 2036 36,349 31,078 Ser. 3145, Class GK, PO, zero %, 2036 93,482 68,235 Ser. 3124, Class DO, PO, zero %, 2036 107,021 81,471 Ser. 3067, PO, zero %, 2035 124 125 Ser. 3075, PO, zero %, 2035 58,163 50,627 Ser. 3046, PO, zero %, 2035 57,709 55,252 Ser. 3155, Class AO, PO, zero %, 2035 (F) 10,108 10,102 Ser. 2947, Class AO, PO, zero %, 2035 9,525 8,074 Ser. 2692, Class TO, PO, zero %, 2033 15,368 14,366 Ser. 2684, PO, zero %, 2033 645,000 559,299 Ser. 2777, Class OE, PO, zero %, 2032 171,914 160,074 FRB Ser. T-54, Class 2A, IO, zero %, 2043 4,698,256 10,277 FRB Ser. 3274, Class TX, zero %, 2037 32,588 32,333 FRB Ser. 3326, Class YF, zero %, 2037 84,639 66,483 FRB Ser. 3263, Class TA, zero %, 2037 685 670 FRB Ser. 3147, Class SF, zero %, 2036 49,769 46,119 FRB Ser. 3117, Class AF, zero %, 2036 (F) 54,384 52,124 FRB Ser. 3072, Class TJ, zero %, 2035 8,519 8,513 FRB Ser. 3092, Class FA, zero %, 2035 62,210 59,202 FRB Ser. 3326, Class WF, zero %, 2035 327,849 269,282 FRB Ser. 3033, Class YF, zero %, 2035 (F) 5,188 5,171 FRB Ser. 3036, Class AS, zero %, 2035 (F) 77,794 60,315 FRB Ser. 3025, Class XA, zero %, 2035 62,954 55,969 FRB Ser. 3003, Class XF, zero %, 2035 12,080 11,667 FRB Ser. 2984, Class FL, zero %, 2035 45,292 40,333 Federal National Mortgage Association IFB Ser. 07-75, Class JS, 50.874s, 2037 335,997 670,328 IFB Ser. 06-62, Class PS, 38.785s, 2036 2,074,381 3,657,134 IFB Ser. 05-74, Class NK, 26.571s, 2035 2,675,113 4,074,010 IFB Ser. 06-8, Class HP, 23.885s, 2036 1,396,120 2,014,461 IFB Ser. 07-53, Class SP, 23.519s, 2037 1,924,203 2,849,937 IFB Ser. 08-24, Class SP, 22.602s, 2038 7,095,005 10,388,634 IFB Ser. 05-122, Class SE, 22.45s, 2035 1,648,719 2,331,948 IFB Ser. 05-75, Class GS, 19.693s, 2035 1,126,166 1,533,309 IFB Ser. 05-106, Class JC, 19.548s, 2035 1,811,648 2,443,098 IFB Ser. 05-83, Class QP, 16.911s, 2034 677,602 893,283 IFB Ser. 11-4, Class CS, 12.528s, 2040 7,467,475 8,352,750 IFB Ser. 11-27, Class AS, IO, 6.294s, 2041 14,218,522 2,543,267 FRB Ser. 03-W14, Class 2A, 4 1/8s, 2043 40,846 40,314 FRB Ser. 03-W3, Class 1A4, 3.819s, 2042 63,696 62,719 FRB Ser. 04-W2, Class 4A, 3.697s, 2044 36,743 36,248 FRB Ser. 04-W7, Class A2, 3.517s, 2034 16,901 17,451 FRB Ser. 03-W11, Class A1, 3.078s, 2033 3,089 3,124 Ser. 98-W2, Class X, IO, 1.416s, 2028 6,420,093 306,753 Ser. 98-W5, Class X, IO, 1.091s, 2028 2,634,175 119,104 FRB Ser. 07-95, Class A3, 0.436s, 2036 13,676,000 12,573,441 Ser. 03-W1, Class 2A, IO, zero %, 2042 9,869,099 20,047 Ser. 08-53, Class DO, PO, zero %, 2038 740,098 548,465 Ser. 07-64, Class LO, PO, zero %, 2037 344,096 303,888 Ser. 07-44, Class CO, PO, zero %, 2037 566,423 474,787 Ser. 07-14, Class KO, PO, zero %, 2037 59,249 49,308 Ser. 06-125, Class OX, PO, zero %, 2037 27,886 24,338 Ser. 06-84, Class OT, PO, zero %, 2036 25,645 22,668 Ser. 06-46, Class OC, PO, zero %, 2036 39,868 34,099 Ser. 06-62, Class KO, PO, zero %, 2036 20,802 14,996 Ser. 08-36, Class OV, PO, zero %, 2036 134,658 100,077 Ser. 03-23, Class QO, PO, zero %, 2032 63,126 59,930 Ser. 04-61, Class CO, PO, zero %, 2031 567,542 559,773 Ser. 1988-12, Class B, zero %, 2018 14,560 13,459 FRB Ser. 06-104, Class EK, zero %, 2036 22,308 21,076 FRB Ser. 05-117, Class GF, zero %, 2036 6,725 6,700 FRB Ser. 05-45, Class FG, zero %, 2035 202,851 205,957 FRB Ser. 06-9, Class FG, zero %, 2033 64,439 56,475 FRB Ser. 06-1, Class HF, zero %, 2032 58,436 58,415 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.702s, 2041 13,915,583 19,950,910 IFB Ser. 10-158, Class SD, 14.443s, 2040 2,266,000 2,530,442 IFB Ser. 11-70, Class WS, 9.328s, 2040 3,909,000 3,584,592 IFB Ser. 11-56, Class MS, 6.891s, 2041 11,000,868 10,710,005 IFB Ser. 11-56, Class SG, 6.891s, 2041 6,116,792 5,966,991 IFB Ser. 11-61, Class CS, IO, 6.494s, 2035 8,052,905 1,489,787 IFB Ser. 09-103, Class SW, IO, 6.214s, 2037 27,159,320 4,133,648 IFB Ser. 10-20, Class SC, IO, 5.964s, 2040 28,159,451 5,186,126 IFB Ser. 11-25, Class SA, IO, 5.914s, 2040 22,251,332 3,525,445 IFB Ser. 10-115, Class TS, IO, 5.914s, 2038 15,939,316 2,646,883 IFB Ser. 10-158, Class SA, IO, 5.864s, 2040 17,864,482 3,139,861 IFB Ser. 10-85, Class SN, IO, 5.754s, 2040 27,415,569 4,827,882 IFB Ser. 11-70, Class SN, IO, 5.714s, 2041 3,260,000 783,313 IFB Ser. 11-70, Class WI, IO, 4.664s, 2040 3,909,000 639,473 Ser. 10-116, Class QI, IO, 4s, 2034 15,697,467 2,484,909 Ser. 11-70, PO, zero %, 2041 62,653,121 45,761,840 Ser. 10-151, Class KO, PO, zero %, 2037 4,670,468 4,041,403 Ser. 06-36, Class OD, PO, zero %, 2036 55,646 50,047 Ser. 06-64, PO, zero %, 2034 88,551 78,303 FRB Ser. 07-73, Class KI, IO, zero %, 2037 5,109,146 72,652 FRB Ser. 07-35, Class UF, zero %, 2037 35,044 33,465 FRB Ser. 07-16, Class YF, zero %, 2037 (F) 35,991 35,270 GSMPS Mortgage Loan Trust 144A Ser. 05-RP1, Class 1AS, IO, 6.015s, 2035 (F) 3,206,636 445,904 Ser. 06-RP2, Class 1AS1, IO, 5.295s, 2036 (F) 14,939,723 1,949,677 Ser. 98-2, IO, 0.695s, 2027 1,037,611 22,620 FRB Ser. 06-RP2, Class 1AF1, 0.586s, 2036 14,939,723 11,951,778 FRB Ser. 05-RP1, Class 1AF, 0.536s, 2035 3,206,636 2,565,309 Ser. 98-3, IO, 0.404s, 2027 (F) 1,242,898 22,009 Ser. 99-2, IO, zero %, 2027 (F) 1,771,996 17,901 Ser. 98-4, IO, zero %, 2026 (F) 1,397,649 36,277 Structured Adjustable Rate Mortgage Loan Trust 144A Ser. 04-NP2, Class A, 0.536s, 2034 68,462 52,715 Structured Asset Securities Corp. Ser. 07-4, Class 1A4, IO, 1s, 2045 31,480,304 1,278,102 Total mortgage-backed securities (cost $232,215,729) PURCHASED OPTIONS OUTSTANDING (1.4%) (a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. Sep-15/4.04 $49,594,500 $1,986,175 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. Aug-15/4.375 4,017,700 586,263 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. Aug-15/4.375 4,017,700 364,807 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. Aug-15/4.46 4,017,700 557,134 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. Aug-15/4.46 4,017,700 386,543 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 4.47% versus the three month USD-LIBOR-BBA maturing August 25, 2041. Aug-11/4.47 52,060,300 3,697,843 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. Sep-15/4.04 49,594,500 4,846,870 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing January 5, 2042. Jan-12/4.6 24,582,123 574,730 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.60% versus the three month USD-LIBOR-BBA maturing January 5, 2042. Jan-12/3.6 24,582,123 393,560 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.045% versus the three month USD-LIBOR-BBA maturing December 13, 2041. Dec-11/4.045 4,411,312 261,988 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.045% versus the three month USD-LIBOR-BBA maturing December 13, 2041. Dec-11/4.045 4,411,312 165,865 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.355% versus the three month USD-LIBOR-BBA maturing December 6, 2041. Dec-11/4.355 18,588,504 594,832 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 3.855% versus the three month USD-LIBOR-BBA maturing December 6, 2041. Dec-11/3.855 18,588,504 458,393 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.0325% versus the three month USD-LIBOR-BBA maturing November 4, 2041. Nov-11/4.0325 16,235,298 853,490 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.0325% versus the three month USD-LIBOR-BBA maturing November 4, 2041. Nov-11/4.0325 16,235,298 529,758 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.99% versus the three month USD-LIBOR-BBA maturing September 29, 2041. Sep-11/3.99 49,946,922 2,414,434 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.99% versus the three month USD-LIBOR-BBA maturing September 29, 2041. Sep-11/3.99 49,946,922 1,233,689 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.0275% versus the three month USD-LIBOR-BBA maturing September 8, 2041. Sep-11/4.0275 11,403,000 433,353 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.0275% versus the three month USD-LIBOR-BBA maturing September 8, 2041. Sep-11/4.0275 11,403,000 273,583 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 2.14% versus the three month USD-LIBOR-BBA maturing September 8, 2016. Sep-11/2.14 5,730,000 44,809 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 2.64% versus the three month USD-LIBOR-BBA maturing September 8, 2016. Sep-11/2.64 5,730,000 11,174 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.09% versus the three month USD-LIBOR-BBA maturing August 25, 2041. Aug-11/4.09 12,710,974 358,322 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.09% versus the three month USD-LIBOR-BBA maturing August 25, 2041. Aug-11/4.09 12,710,974 327,435 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 4.47% versus the three month USD-LIBOR-BBA maturing August 25, 2041. Aug-11/4.47 52,060,300 326,939 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 2.065% versus the three month USD-LIBOR-BBA maturing August 8, 2016. Aug-11/2.065 5,320,000 28,090 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 2.565% versus the three month USD-LIBOR-BBA maturing August 8, 2016. Aug-11/2.565 5,320,000 3,564 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 3.55% versus the three month USD-LIBOR-BBA maturing July 21, 2021. Jul-11/3.55 194,381 4,764 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 3.55% versus the three month USD-LIBOR-BBA maturing July 21, 2021. Jul-11/3.55 194,381 253 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 2.0025% versus the three month USD-LIBOR-BBA maturing July 7, 2016. Jul-11/2.0025 4,710,000 7,347 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 2.5025% versus the three month USD-LIBOR-BBA maturing July 7, 2016. Jul-11/2.5025 4,710,000 — Total purchased options outstanding (cost $22,038,892) SHORT-TERM INVESTMENTS (17.1%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.04% (e) 17,061,099 $17,061,099 Interest in $100,000,000 joint tri-party repurchase agreement dated June 30, 2011 with Barclays Capital, Inc. due July 1, 2011 - maturity value of $10,000,003 for an effective yield of 0.01% (collateralized by U.S. Treasury Bonds with a coupon rate of 6.50% and a due date of November 15, 2026, valued at $102,000,057) $10,000,000 10,000,000 Interest in $150,000,000 joint tri-party repurchase agreement dated June 30, 2011 with Credit Suisse First Boston due July 1, 2011 - maturity value of $9,999,003 for an effective yield of 0.01% (collateralized by U.S. Treasury Notes with a coupon rate of 0.875% and a due date of February 29, 2012, valued at $153,000,255) 9,999,000 9,999,000 U.S. Treasury Bills, for an effective yield of 0.11%, February 9, 2012 (SEGSF) 190,000 189,659 U.S. Treasury Bills, for an effective yield of 0.10%, December 1, 2011 (SEG) (SEGSF) 40,273,000 40,255,723 U.S. Treasury Bills, for an effective yield of 0.10%, November 17, 2011 (SEG) (SEGSF) 11,281,000 11,276,860 Straight-A Funding, LLC, for an effective yield of 0.15%, August 16, 2011 35,000,000 34,993,292 U.S. Treasury Bills, for an effective yield of 0.07%, August 4, 2011 (SEGSF) 7,000,000 6,999,570 U.S. Treasury Bills, for effective yields ranging from 0.18% to 0.24%, July 28, 2011 (SEG) (SEGSF) 102,014,000 101,998,451 Federal Home Loan Discount Notes, for an effective yield of 0.01%, July 27, 2011 3,000,000 2,999,978 Federal Home Loan Mortgage Corporation, for an effective yield of 0.05%, July 18, 2011 (SEGSF) 20,000,000 19,999,518 Federal Home Loan Discount Notes, for an effective yield of 0.06%, July 1, 2011 13,502,000 13,502,000 Total short-term investments (cost $269,275,360) TOTAL INVESTMENTS Total investments (cost $2,051,957,076) (b) FUTURES CONTRACTS OUTSTANDING at 6/30/11 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Dollar 90 day (Short) 2749 $683,023,413 Jun-12 $(1,555,107) U.S. Treasury Bond 20 yr (Long) 286 35,186,938 Sep-11 (233,310) U.S. Treasury Bond 30 yr (Short) 307 38,758,750 Sep-11 844,760 U.S. Treasury Note 2 yr (Short) 947 207,718,531 Sep-11 149,498 U.S. Treasury Note 5 yr (Long) 160 19,071,250 Sep-11 (47,796) U.S. Treasury Note 10 yr (Short) 494 60,430,094 Sep-11 (218,822) Total WRITTEN OPTIONS OUTSTANDING at 6/30/11 (premiums received $124,353,091) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 5.02% versus the three month USD-LIBOR-BBA maturing May 3, 2026. $78,676,775 Apr-16/5.02 $5,104,549 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 5.02% versus the three month USD-LIBOR-BBA maturing May 3, 2026. 78,676,775 Apr-16/5.02 5,692,265 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 46,434,000 Aug-11/4.475 1,857 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 46,434,000 Aug-11/4.475 4,681,940 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 101,580,000 Aug-11/4.49 10,400,776 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 101,580,000 Aug-11/4.49 3,047 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 50,790,000 Aug-11/4.55 1,016 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 50,790,000 Aug-11/4.55 5,467,036 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 55,951,000 Aug-11/4.7 86 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 55,951,000 Aug-11/4.7 6,822,665 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August 16, 2021. 54,331,000 Aug-11/4.765 254 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August 16, 2021. 54,331,000 Aug-11/4.765 6,878,848 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 31,703,820 Feb-15/5.27 1,478,287 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 31,703,820 Feb-15/5.27 2,840,028 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 12,010,980 Feb-15/5.36 533,187 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 12,010,980 Feb-15/5.36 1,129,513 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.32% versus the three month USD-LIBOR-BBA maturing January 9, 2022. 391,998,000 Jan-12/5.32 61,312,407 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.32% versus the three month USD-LIBOR-BBA maturing January 9, 2022. 391,998,000 Jan-12/5.32 180,319 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 20,208,000 Jul-11/4.46 5 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 20,208,000 Jul-11/4.46 2,082,636 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 18,952,000 Jul-11/4.52 2 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 18,952,000 Jul-11/4.52 2,053,260 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 20,208,000 Jul-11/4.525 2,198,226 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 20,208,000 Jul-11/4.525 2 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 9,476,000 Jul-11/4.5475 1 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 9,476,000 Jul-11/4.5475 1,049,467 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 30,312,000 Jul-11/4.745 1 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 30,312,000 Jul-11/4.745 3,863,568 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 19,848,328 Jun-16/4.12 544,620 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 19,531,262 Jun-16/4.39 636,719 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 19,407,254 Jun-16/4.575 700,020 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 19,407,254 Jun-16/4.575 837,035 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 10, 2026. 11,717,187 Jun-16/4.815 752,478 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 10, 2026. 11,717,187 Jun-16/4.815 845,747 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 19,531,262 Jun-16/4.89 730,469 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 19,848,328 Jun-16/5.12 666,970 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 1,473,000 May-12/5.51 233,146 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 1,473,000 May-12/5.51 3,535 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 2.065% versus the three month USD-LIBOR-BBA maturing September 8, 2016. 15,255,373 Sep-11/2.065 92,295 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 2.065% versus the three month USD-LIBOR-BBA maturing September 8, 2016. 15,255,373 Sep-11/2.065 160,639 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 16,873,491 May-16/4.6 617,739 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 16,873,491 May-16/4.6 717,967 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 16,957,889 May-16/4.36 541,126 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 16,957,889 May-16/4.86 641,517 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 17,223,194 May-16/4.11 469,476 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 17,223,194 May-16/5.11 580,883 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 15, 2016. 21,439,163 May-16/4.756 845,989 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 15, 2016. 21,439,163 May-16/4.756 861,211 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.31% versus the three month USD-LIBOR-BBA maturing December 1, 2016. 28,608,023 Nov-11/2.31 342,438 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 2.31% versus the three month USD-LIBOR-BBA maturing December 1, 2016. 28,608,023 Nov-11/2.31 376,482 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 23, 2021. 28,810,706 May-16/4.765 1,135,718 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 23, 2021. 28,810,706 May-16/4.765 1,160,207 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 15, 2016. 32,739,828 May-16/4.745 1,299,444 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 15, 2016. 32,739,828 May-16/4.745 1,305,992 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 15, 2016. 81,849,571 May-16/4.77 3,211,777 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 15, 2016. 81,849,571 May-16/4.77 3,310,814 Total TBA SALE COMMITMENTS OUTSTANDING at 6/30/11 (proceeds receivable $249,921,328) (Unaudited) Principal Settlement Agency amount date Value FNMA, 6 1/2s, July 1, 2041 $14,000,000 7/14/11 $15,850,625 FNMA, 5s, June 1, 2041 19,000,000 6/13/11 20,216,445 FNMA, 4s, July 1, 2041 15,000,000 7/14/11 15,000,000 FNMA, 4 1/2s, July 1, 2041 14,000,000 7/14/11 14,484,532 GNMA 4 1/2s, July 1, 2041 175,000,000 7/20/11 184,119,144 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/11 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $529,252,000 $(484,736) 7/23/20 3 month USD-LIBOR-BBA 2.96% $(306,371) Barclays Bank PLC 39,536,700 (7,379) 2/17/19 3.4% 3 month USD-LIBOR-BBA (2,096,100) 19,096,000 3,601 6/17/13 0.64% 3 month USD-LIBOR-BBA 13,072 51,423,600 104,474 6/17/21 3.2% 3 month USD-LIBOR-BBA 282,957 152,367,600 (279,688) 6/17/16 3 month USD-LIBOR-BBA 1.93% (662,850) 531,218,800 (1,283,573) 6/17/20 3 month USD-LIBOR-BBA 3.04% (2,916,038) 24,541,500 91,062 6/17/41 4.04% 3 month USD-LIBOR-BBA 183,686 6,200,000 — 6/20/16 3 month USD-LIBOR-BBA 1.8125% (52,585) 10,500,000 — 6/20/41 3.91625% 3 month USD-LIBOR-BBA 274,561 9,208,000 — 6/23/20 2.955% 3 month USD-LIBOR-BBA 98,046 4,200,000 — 6/24/20 2.92375% 3 month USD-LIBOR-BBA 55,815 154,280,000 — 6/27/20 2.89485% 3 month USD-LIBOR-BBA 2,477,079 54,330,000 — 6/27/41 3 month USD-LIBOR-BBA 3.88882% (1,724,722) 43,971,000 — 6/28/13 0.628% 3 month USD-LIBOR-BBA 47,880 18,761,000 — 6/28/21 3 month USD-LIBOR-BBA 3.042% (350,400) 10,965,000 — 6/28/41 3.885% 3 month USD-LIBOR-BBA 356,656 8,020,000 — 6/28/41 3 month USD-LIBOR-BBA 3.88% (268,006) 23,110,000 — 6/28/20 2.855% 3 month USD-LIBOR-BBA 447,239 61,890,000 — 6/29/20 2.841084% 3 month USD-LIBOR-BBA 1,262,916 26,950,000 — 6/29/14 3 month USD-LIBOR-BBA 3.85488% (1,015,193) 1,315,000 — 6/29/13 0.64625% 3 month USD-LIBOR-BBA 944 19,925,000 — 6/29/13 0.6425% 3 month USD-LIBOR-BBA 15,771 28,600,000 — 6/30/13 0.66% 3 month USD-LIBOR-BBA 12,983 9,100,000 — 6/30/20 0.66% 3 month USD-LIBOR-BBA 156,217 15,300,000 — 6/30/14 3 month USD-LIBOR-BBA 3.92% (400,675) 11,835,300 (15,629) 3/30/31 4.17% 3 month USD-LIBOR-BBA (539,438) Citibank, N.A. 1,370,377 — 6/29/21 3 month USD-LIBOR-BBA 3.05375% (24,124) Credit Suisse International 440,531,300 (107,438) 5/27/20 3 month USD-LIBOR-BBA 3.06% 316,604 204,210,200 (272,169) 3/14/16 3 month USD-LIBOR-BBA 2.35% 5,418,633 78,100,000 (E) — 3/21/13 1.15625% 3 month USD-LIBOR-BBA (310,838) 315,483,300 (64,544) 2/24/15 2.04% 3 month USD-LIBOR-BBA (9,189,855) 154,843,300 45,308 2/24/26 4.16% 3 month USD-LIBOR-BBA (9,964,344) 94,806,300 421,429 4/19/18 3.03% 3 month USD-LIBOR-BBA (2,639,190) Deutsche Bank AG 40,795,000 — 7/1/16 3 month USD-LIBOR-BBA 1.955% (111,778) 247,920,900 43,710 12/31/14 1.91% 3 month USD-LIBOR-BBA (4,732,791) 281,150,000 — 2/3/14 2.44% 3 month USD-LIBOR-BBA (13,487,804) Goldman Sachs International 22,927,000 — 7/1/14 3 month USD-LIBOR-BBA 1.105% (12,151) 5,948,000 — 7/1/41 3 month USD-LIBOR-BBA 4.02625% (46,692) 67,992,000 — 7/1/16 3 month USD-LIBOR-BBA 1.9625% (161,141) 313,039,600 (189,473) 10/1/14 1.14% 3 month USD-LIBOR-BBA 148,519 69,988,700 (E) — 3/19/13 1.09375% 3 month USD-LIBOR-BBA (237,962) JPMorgan Chase Bank, N.A. 64,844,500 205,428 3/11/26 4.12% 3 month USD-LIBOR-BBA (3,554,524) 156,100,000 (E) — 3/21/13 1.1685% 3 month USD-LIBOR-BBA (641,184) 18,200,000 (E) — 3/22/13 1.185% 3 month USD-LIBOR-BBA (77,190) 19,175,000 — 6/7/41 4.005% 3 month USD-LIBOR-BBA 171,960 96,244,300 — 7/5/16 1.9375% 3 month USD-LIBOR-BBA — Total (E) See Interest rate swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/11 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America, N.A. $478,883 $— 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools $(1,156) 495,638 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 3,697 478,883 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools (1,156) 495,638 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 3,697 6,722,395 — 1/12/34 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools (20,420) 673,653 — 1/12/40 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (4,426) Barclays Bank PLC 2,415,042 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic MBX Index 5.00% 30 year Fannie Mae pools (3,095) 8,229,989 — 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (61,384) 500,273 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 3,731 2,440,813 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 18,205 1,321,702 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 9,858 7,408,387 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (56,396) 362,164 — 1/12/40 (4.00%)1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (942) 662,923 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 4,273 13,665,656 (12,812) 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (373) 13,563,412 31,789 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (26,178) 6,811,470 58,536 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 42,018 41,785,061 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 33,893 27,621,353 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 22,404 11,973,503 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 91,148 478,883 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools (1,156) 478,883 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools (1,156) 495,638 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 3,697 1,212,166 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 983 5,655,640 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 4,587 1,150,171 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools (2,776) 1,191,599 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 7,829 192,405 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools (464) 4,565,115 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (34,752) 4,501,114 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 33,572 17,650,656 — 1/12/34 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools (53,615) 6,883,617 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 51,342 44,750,986 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 333,778 1,637,176 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 12,211 1,020,564 — 1/12/40 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (6,705) 11,517,798 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 85,906 13,877,245 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (44,373) 6,934,452 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 51,721 41,587,426 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 53,297 16,726,860 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 124,758 42,399,034 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (128,964) 21,082,946 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 157,249 4,620,429 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 5,921 506,624 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (1,541) 496,926 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 637 571,143 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (517) 1,851,729 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (1,677) 1,342,634 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (1,216) 30,061,471 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 24,383 27,445,334 — 1/12/39 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools 66,248 30,061,471 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 24,383 Citibank, N.A. 466,113 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools (1,125) 502,618 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 3,302 1,652,128 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 12,322 Credit Suisse International 1,784,294 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,287 1,819,115 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic MBX Index 4.50% 30 year Fannie Mae pools 5,533 15,738,432 — 1/12/36 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 92,828 8,825,328 — 1/12/34 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools 26,807 495,638 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 3,697 478,883 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools (1,156) 890,847 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 1,141 Deutsche Bank AG 362,164 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 942 662,923 — 1/12/40 (4.50%)1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (4,273) 307,101 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 2,248 941,861 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Ginnie Mae II pools 77 15,738,432 — 1/12/36 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (92,828) 8,825,328 — 1/12/34 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools 26,807 Goldman Sachs International 22,894,330 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools (55,263) 120,831,101 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 901,227 17,720,380 — 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (132,169) 6,722,395 — 1/12/34 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools 20,420 347,899 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools (840) 13,974,879 — 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (104,233) 15,833,997 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 12,843 978,628 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic MBX Index 4.00% 30 year Ginnie Mae II pools 1,545 Total Key to holding's abbreviations FRB Floating Rate Bonds IFB Inverse Floating Rate Bonds IO Interest Only PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2011 through June 30, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $1,579,162,036. (b) The aggregate identified cost on a tax basis is $2,052,833,448, resulting in gross unrealized appreciation and depreciation of $43,789,418 and $6,395,575, respectively, or net unrealized appreciation of $37,393,843. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $193,489 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $252,001,195 and $453,613,413, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. At the close of the reporting period, the fund maintained liquid assets totaling $905,559,205 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. Security valuation: Investments, including mortgage backed securities, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures contracts: The fund uses futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. The fund had an average number of contracts of approximately 3,000 on futures contracts for the reporting period. Options contracts: The fund uses options contracts to hedge duration, convexity and prepayment risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Outstanding contracts on purchased options contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. The fund had an average contract amount of approximately $2,081,400,000 on written options contracts for the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure and to manage exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $561,900,000 on total return swap contracts for the reporting period. Interest rate swap contracts: The fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $6,449,800,000 on interest rate swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $236,905 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $170,820,544 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $177,083,939. TBA purchase commitments: The fund may enter into “TBA” (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However ,it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Dollar rolls: To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Mortgage-backed securities $— $247,075,527 $2,482,312 Purchased options outstanding — 21,726,007 — U.S. Government and Agency Mortgage Obligations — 1,524,208,256 — U.S. Treasury Obligations — 25,460,039 — Short-term investments 17,061,099 252,214,051 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(1,060,777) $— $— Written options — (147,397,701) — TBA sale commitments — (249,670,746) — Interest rate swap contracts — (41,992,791) — Total return swap contracts — 1,465,614 — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Interest rate contracts $37,369,984 $204,629,632 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam U.S. Government Income Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: August 26, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: August 26, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: August 26, 2011
